TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00145-CV



In the Matter of J.R.V.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-18491, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING 





	Following a hearing before the juvenile court during which appellant J.R.V. pled true
to the offense of assault, the juvenile court adjudged him to have engaged in delinquent conduct. 
See Tex. Pen. Code Ann. § 22.01 (West Supp. 2002).  J.R.V. had previously been adjudicated
delinquent on at least three other occasions.  The juvenile court ordered him committed to the Texas
Youth Commission.  J.R.V. appealed from the disposition order.  Tex. Fam. Code Ann.
§ 56.01(c)(1)(B) (West Supp. 2002).
	J.R.V.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973
S.W.2d 296 (Tex. 1998); and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has diligently examined the record and researched the law applicable to the
facts and issues in the case.  Counsel's brief contains a professional evaluation of the record
demonstrating why there are no meritorious errors to be advanced.  A copy of counsel's brief was
delivered to J.R.V. and to his guardian, and they were advised of their right to examine the appellate
record and to file a pro se brief.  A pro se brief was not filed.  We have independently reviewed the
record and agree with counsel that the appeal is frivolous.  
	We grant counsel's motion to withdraw from the case and affirm the juvenile court's
disposition order.


  
					Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   February 22, 2002
Do Not Publish